DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 11/1/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-5 and 7 are pending.
Claim 6 is cancelled.
Claims 1 and 4 are currently amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

 Such a claim limitation is found in claim 1: “a reversing unit” (line 13), interpreted as a four-way valve (paragraph [0021] of the instant application) and equivalents thereof.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to due to the following minor informality: in line 25, the limitation “one direction and provided on only one…” should be amended to read “one direction, and wherein the sole valve is provided on only one of the two first pipelines” for enhanced clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a sole valve positioned between the chiller unit and first ends of the first and second coolant paths” is regarded as new matter. As shown in Fig. 4A of the instant Application, the chiller unit 71 has two pipelines 72a and 72b that individually connect to first ends of the first and second coolant paths 70a and 70b, respectively (initial entrance of the coolant passages). Of importance is the “sole valve” 90, which is positioned on only one pipeline (72a), and thus is only connected first coolant path, and is not at all located between the chiller unit and the second coolant passage.
Regarding claims 2-5, and 7, the claims are rejected at least due to their dependencies on claim 1, whose defects they inherit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a sole valve positioned between the chiller unit and first ends of the first and second coolant paths” is regarded as indefinite claim language in light of the instant disclosure. Particularly, it is unclear how to interpret the phrase “a sole valve positioned between the chiller unit and first ends of the first and second coolant paths”, since the disclosure (particularly, the elected embodiment in Fig. 4A) shows a single valve positioned between only one of the two coolant paths 70a and 70b. 

Regarding claims 2-5, and 7, the claims are rejected at least due to their dependencies on claim 1, whose defects they inherit.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakao (US Pub. 2008/0236493) in view of Dawson (US Pub. 2004/0187787), Weller (US Patent 3,112,618), Hirooka (US Pub. 2004/0068997), and Tsukamoto (US Pub. 2006/0027169).
Regarding claim 1, Sakao teaches a plasma processing apparatus ([0025] and Fig. 1, entirety), comprising:
a processing chamber ([0025] and Fig. 1, chamber #1) in which a plasma processing space is formed (Fig. 1, space above wafer W and below upper electrode #34); 
a mounting table ([0029] and Fig. 1, susceptor #2 with electrostatic chuck #19) provided within the processing chamber (see Fig. 1, inside chamber #1) and configured to mount thereon a processing target substrate (Fig. 1 wafer W mounted); 
a gas supply device ([0033] and Fig. 1, processing gas supply unit #38) configured to introduce a processing gas to be used in a plasma reaction into the plasma processing space ([0037]); 
a plasma generating device ([0033]-[0034] and Fig. 1, electrode plate #34 and susceptor #2) configured to supply electromagnetic energy to excite the processing gas introduced in the plasma processing space into plasma ([0034], [0037]); 
a coolant path ([0032] and Fig. 1, coolant path #2a) formed within the mounting table (Fig. 1, within susceptor #2); 
a chiller unit ([0032] and Fig. 1, chiller unit #29) configured to control a temperature of a coolant flown and circulated through the coolant path ([0032] and [0036]).

a sole valve positioned between the chiller unit and a first end of either the first or the second coolant paths (see the Examiner’s interpretation above as rejected under 112, second paragraph), the sole valve being a check valve that allows the coolant to flow in only one direction and provided on only one of the two first pipelines.
However, Dawson teaches a plurality of coolant paths (Dawson – [0063] and Fig. 7, liquid flow passages #80, 82, 84) formed within the mounting table (Fig. 2, passages within substrate support body #50), wherein the plurality of coolant paths include a first coolant path (Dawson – Fig. 7, liquid flow passage #80) and a second coolant path (Dawson – Fig. 7, liquid flow passage #82) which are formed in a region within the mounting table (see Fig. 2, flow passages #80 and #82 inside body #50 of substrate support #40) vertically below a surface on which the processing target substrate is capable of being mounted (Fig. 2, substrate #13 mounted on dielectric layer #55 of substrate support #40), a chiller unit pipeline (Dawson – annotated Fig. 7 below) 

    PNG
    media_image1.png
    492
    613
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    501
    538
    media_image2.png
    Greyscale

the chiller unit pipeline is branched into two first pipelines (see annotated Dawson Fig. 7 above, pipeline #114 and pipelines #119/124) and the two first pipelines are directly connected with the chiller unit pipeline (see annotated Dawson Figs. 7 above), a sole valve (Dawson – Fig. 7, valve #121) positioned between the chiller unit and first ends of the first and second coolant paths (see annotated Dawson Fig. 7 below, positioned between #140 and first end of #82) and provided on only one of the two first pipelines (see annotated Figs above).

    PNG
    media_image3.png
    571
    631
    media_image3.png
    Greyscale



While the valves as taught by Dawson appear to be two-way valves (permitting flow in two directions without selection), Examiner posits that a two-way valve and the four-way valve “reversing unit” as claimed are analogous elements, and thus meet the equivalency standard in the interpretation of the claim under 35 U.S.C. 112, sixth paragraph. Examiner notes Figs. 4 and 6-8 of the instant application depict the reversing unit (92) as allowing for flow along a singular pipeline in two directions, thus a two-way valve would be able to perform the same function as a four-way valve in that particular configuration. Further, the instant application notes that a four-way valve is intended as an exemplary structure, while others may be possible ([0021] of the instant application: “By way of example, but not limitation, the reversing unit #92 is implemented by a four-way valve”.)
Sakao and Dawson both teach plasma enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the date of invention, to modify the apparatus as taught by Sakao by substituting in the circulation system as taught by Dawson in order to supply a liquid to one or more flow passages to produce a controlled temperature distribution across the support surface (Dawson – [0008]) by controlling flow rate and path selection ([0020]-[0021]).

Modified Sakao (with Dawson) does not teach wherein an additional valve is not present on the chiller unit pipeline (as in Sakao modified by Dawson above, valve #118 is still present on line corresponding to the chiller unit pipeline).
However, Weller teaches that cooling systems should be designed such that a minimum number of control valves are present (Weller – C1, L55-59).
Modified Sakao and Weller both teach coolant delivery systems, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sakao apparatus by removing the valve #118, since Weller teaches that cooling systems should be designed with a minimum number of necessary control valves in order to promote trouble-free operation and reduce maintenance costs (Weller – C1, L55-59).
Additionally, the courts have held that omission of an element and its function is obvious if the function of the element is not desired. See MPEP 2144.04(II)(A) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). As such, it would be further obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to remove the valve as taught by Dawson if control over fluid flow through that location were not required.

Modified Sakao (with Dawson and Weller) does not teach wherein the sole valve (Dawson Fig. 7, valve #121) is a check valve that allows the coolant to flow in only one direction.

Modified Sakao and Hirooka both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the date of invention, to further modify the modified Sakao apparatus with the check valve as taught by Hirooka (in substituting for the valve of Dawson, as identified above) in order to easily control the amount of refrigerant in the coolant channel, to control the refrigerant at a time of overload, and to perform maintenance of the electrode/mounting table more easily (Hirooka – [0046]).

Modified Sakao (with Dawson, Weller, and Hirooka) does not teach wherein the first coolant path and the second coolant path are arranged separately in a vertical direction. 
However, Tsukamoto teaches wherein the first coolant path ([0034] and Fig. 4, first and second fluid channels #140 and #145) and the second coolant path (Tsukamoto – [0034] and Fig. 4, temperature control elements #331 and #332, which can comprise channels for heat transfer fluid) are arranged separately in a vertical direction (channels #140/#145 arranged above elements #331/332).
Modified Sakao and Tsukamoto both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the date of invention, to further modify the apparatus as taught by modified 

To clarify the record, the claim limitations “in which a plasma processing space is formed”, “configured to mount thereon a processing target substrate”, “configured to introduce a processing gas to be used in a plasma reaction into the plasma processing space”, “configured to supply electromagnetic energy to excite the processing gas introduced in the plasma processing space into plasma”, “configured to control a temperature of a coolant flown and circulation through the coolant path”, “configured to reverse a flow direction of the coolant that flows and circulates through he plurality of coolant paths”, and “on which the processing target substrate is mounted” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Sakao apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 4, Sakao does not teach an intermediate pipeline positioned between the chiller unit and the reversing unit, nor a reversing unit pipeline positioned between the reversing unit and the first and second coolant paths. 
 Dawson teaches an intermediate pipeline (annotated Dawson Fig. 7 below) positioned between the chiller unit and the reversing unit (Fig. 7, valve #116), and a reversing unit pipeline positioned between the reversing unit and second ends of the first and second coolant paths (see as below, reversing unit pipeline between #166 and second ends of #80 and #82). 

    PNG
    media_image1.png
    492
    613
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    501
    538
    media_image2.png
    Greyscale

	It would be obvious to one of ordinary skill in the art, before the date of invention, to modify the Sakao apparatus with the coolant path structure as taught by Dawson in order to supply a liquid to one or more flow passages to produce a controlled temperature distribution across the support surface (Dawson – [0008]) by controlling flow rate and path selection ([0020]-[0021]).

Regarding claim 5, Sakao does not teach wherein the reversing unit pipeline is branched into two second pipelines and the two second pipelines are directly connected with the reversing unit pipeline, one of the first pipelines and one of the second pipelines are connected with the first coolant path at different circumferential positions, nor 
However, Dawson teaches25 wherein the reversing unit pipeline is branched into two second pipelines (annotated Dawson Fig. 7 below, 1) pipeline #112 and 2) pipeline #122-117) and the two second pipelines are directly connected with the reversing unit pipeline (see annotated Dawson Fig. 7 below in relation to annotated Fig. 7 above in regards to claim 4)

    PNG
    media_image1.png
    492
    613
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    501
    538
    media_image2.png
    Greyscale

Dawson further teaches wherein one of the first pipelines (annotated Fig. 3 below, 1.1) and one of the second pipelines (below, 2.1) are connected with the first coolant path (path #80) at different circumferential positions (as shown by dotted arrows), the other one of the first pipelines (below, 1.2) and the other one of the second pipelines (below, 2.2) are connected with the second coolant path (path #82) at different circumferential positions (as shown by dotted arrows). 

    PNG
    media_image4.png
    467
    682
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the date of invention, to modify the Sakao apparatus with the coolant path structure as taught by Dawson in order to supply a liquid to one or more flow passages to produce a controlled temperature distribution across the support surface (Dawson – [0008]) by controlling flow rate and path selection ([0020]-[0021]).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakao (US Pub. 2008/0236493), Dawson (US Pub. 2004/0187787), Weller (US Patent 3,112,618), Hirooka (US Pub. 2004/0068997), and Tsukamoto (US Pub. 2006/0027169), as applied to claims 1 and 4-5 above, and further in view of Aramaki (US Pub. 2006/0283549).
The limitations of claims 1 and 4-5 are set forth above.
Regarding claim 2, Sakao does not teach wherein the controller is configured to control the reversing unit to reverse the flow direction of the coolant according to a switchover timing of plasma processes performed in the plasma processing apparatus.

It would be obvious to one of ordinary skill in the art, before the date of invention, to modify the Sakao apparatus with the controller and instructions as taught by Dawson in order to provide improved temperature control of the substrates during various plasma processing operations (Dawson – [0074]).

Modified Sakao (with Dawson) do not teach wherein the controller is configured to reverse the flow direction of the coolant according to a switchover timing of plasma processes performed in the plasma processing apparatus. (Emphasis added)
However, Aramaki teaches wherein a controller is configured to adjust coolant delivery (Aramaki - [0066]) according to a switchover timing of plasma processes performed in the plasma processing apparatus (Aramaki – [0086]-[0089] and as shown in Fig. 5).
Modified Sakao and Aramaki both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the date of invention, to further modify the modified Sakao apparatus with the switchover timing scheme as taught by Aramaki in order to reduce variation/deviation of the workpiece fabrication shape and to improve production yield (Aramaki – [0089]).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakao (US Pub. 2008/0236493), Dawson (US Pub. 2004/0187787), Weller (US Patent 3,112,618), Hirooka (US Pub. 2004/0068997), and Tsukamoto (US Pub. 2006/0027169), as applied to claims 1 and 4-5 above, and further in view of Iwasaki (US Pub. 2006/0219360).
The limitations of claims 1 and 4-5 are set forth above.
Regarding claim 3, modified Sakao (with Dawson, Weller, and Hirooka) does not teach wherein the first coolant path is formed in a lower region within the mounting table, nor wherein the second coolant path is formed in an upper region within the mounting table.
However, Tsukamoto teaches wherein the first coolant path (Tsukamoto - [0034] and Fig. 4, first and second fluid channels #140 and #145) is formed in a lower region within the mounting table (see Fig. 4), and the second coolant path (Tsukamoto – [0034] and Fig. 4, temperature control elements #331 and #332, which can comprise channels for heat transfer fluid) is formed in an upper region within the mounting table (see Fig. 4). 
It would be obvious to one of ordinary skill in the art, before the date of invention, to form the first and second coolant paths in lower and upper regions of the mounting table, respectively, in order to provide additional control for heating and cooling the substrate (Tsukamoto – [0045]).

Modified Sakao does not appear to teach wherein the first and second coolant paths are formed in a spiral shape.

Modified Sakao and Iwasaki both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the date of invention, to further modify the modified Sakao apparatus with the spiral-shaped cooling passages as taught by Iwasaki in order to allow the coolant to affect the entire mounting table (Iwasaki - [0063]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakao (US Pub. 2008/0236493), Dawson (US Pub. 2004/0187787), Weller (US Patent 3,112,618), Hirooka (US Pub. 2004/0068997), and Tsukamoto (US Pub. 2006/0027169), as applied to claims 1 and 4-5 above, with Tsuzuki (US Pub. 2004/0168440) as an exemplary reference.
The limitations of claims 1 and 4-5 are set forth above.
Regarding claim 7, modified Sakao (notably, Hirooka) does not explicitly teach wherein the check valve includes a valve sheet and a plate-shaped valve body provided at the valve sheet, when the coolant flows in one direction, the plate-shaped valve body of the check valve is configured to stand up by a force of the coolant, so that the one of the first pipelines is closed, and when the coolant flows in an opposite direction, the plate-shaped valve body of the check valve is configured to fall down by the force of the coolant, so that the one of the first pipelines is opened.
However, the Examiner posits that the valve sheet and plate-shaped valve body are inherent features of a check valve, and thus Hirooka inherently teaches the 

The claim limitation “when the coolant flows in one direction, the plate-shaped valve body of the check valve is configured to stand up by a force of the coolant, so that the one of the first pipelines is closed, and when the coolant flows in an opposite direction, the plate-shaped valve body of the check valve is configured to fall down by the force of the coolant, so that the one of the first pipelines is opened” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The check valve as taught by Hirooka (shown structurally in Tsuzuki) would be capable of performing the intended use as taught by Tsuzuki ([0038] and [0059]: for preventing the reverse flow of exhaust gas by becoming inoperative in that direction)

Response to Arguments
Examiner notes the Applicant has amended the claims to re-name the “temperature controller” as a “chiller unit” as supported by the specification. The “chiller unit” is interpreted by the Examiner as having sufficient inherent structure so as to Claim Interpretation section above.

In regards to Applicant’s arguments concerning Dawson (pg. 8) as combined with Weller, the arguments are not persuasive for the following reasons:
Principally, the section recited by the Applicant (Dawson par. [0062]) describes modifications of a different embodiment that is not relied upon by the current rejection. Dawson refers to “valves 150, 152, 154, 156, and 160”, which refer to the alternative embodiment as shown in Fig. 6 (whereas the Examiner has relied upon the embodiment in Fig. 7). Since the Applicant’s arguments regarding this teaching of Dawson are not germane to the embodiment as relied upon in the rejection, the arguments are essentially moot.
Additionally, par. [0062] of Dawson states that “one or more three-way valves can be used to reduce the number of valves in the liquid supply system”. Dawson appears to be merely stating that utilizing one three-way valve instead of two two-way valves can be used to simplify the system shown in Fig. 6, not that the only way to simplify the system is to use a three-way valve. Applicant has improperly extended the teachings of Dawson to an illogical degree, when one of ordinary skill in the art would recognize that numerous alterations and valve replacements/substitutions would be possible if specific flow paths were desired.
For at least these reasons, the arguments are not persuasive.
Applicant argues (remarks, pg. 9) that the combination of references Dawson and Weller (specifically, the removal of valve #118) would render the Dawson apparatus unsatisfactory for its intended purpose. Respectfully, the Examiner disagrees.
As also stated in 2143.01(V) (section cited by the Applicant): “ ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’ ”. As can be clearly seen in Fig. 7, the cooling pipelines, valves, and passages form an operationally flexible system that can be controlled for selective cooling of each of the passages 80, 82, and 84 (see Dawson [0065]). If a single valve was removed, the Examiner posits it would appear to be extremely unlikely that it would make the entire apparatus unsatisfactory for its intended purpose. At best, it could be seen as “marginally less satisfactory” in terms of operational capability, but the combination as proposed (removal of the valve 118) may provide an additional advantage in promoting trouble-free operation and reducing maintenance cost (Weller – C1, L55-59).
The Examiner can also find no explicit evidence of teaching away in the Dawson or Weller references, as a minor reduction in capability does not change the principle of operation of Dawson, render it inoperable, nor make it even marginally unsatisfactory for its intended purpose. For at least these reasons, the argument is not persuasive.

As a related matter, the Examiner also cited In re Kuhle and MPEP 2144.04(II)(A) as support for an obviousness rejection, since the courts have held that omission of an element and its function is obvious if the function of the element is not desired (see pg. 12 of the Non-Final Office Action mailed 8/2/2021. Applicant has not 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718